DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-12 as originally amended and filed on 02/28/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 09/29/2017 (20170929).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/JP2017/035484 filed on 09/29/2017 (20170929).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 02/28/2020, 03/11/2021, 10/05/2021 and 01/11/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because, inter alia it contains more than 150 words  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second battery".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078246 A1 to Sasage; Taiki et al. (Sasage) in view of US 20120175906 A1 to HIWATASHI; Dai and further in view of the MPEP section 2144.04. IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS. 

Regarding claims 1 and 12 Sasage teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    649
    919
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    513
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    504
    543
    media_image3.png
    Greyscale

and associated descriptive texts a saddle-riding type vehicle FA comprising a battery arrangement structure S2 in figures 1, 2 and 5 above comprising: 
a pair of left and right rear frames (17) disposed in a rear section of a vehicle (FA) as explained in para:
“[0027] A first embodiment of the present invention will be described with reference to FIGS. 1 to 5. First, in FIG. 1 to 4, a vehicle body frame FA of a motorcycle, which is a saddle-ride electric vehicle, includes a head pipe 13 steerably supporting a front fork 11 with a front wheel WF journaled to a lower end portion and a bar-shaped steering handlebar 12 connected to the upper portion of the front fork 11, a pipe-shaped main frame 14 extending downward and rearward from the head pipe 13, a pivot frame 16 connected to the rear end portion of the main frame 14 and extending downward, a pair of left and right rear frames 17 connected to the rear end portion of the main frame 14 and extending rearward, and a pair of left and right seat rails 18 disposed between the rear portion of the main frame 14 and the middle portions of both rear frames 17 and inclined upward and rearward.”;

 and a battery (42) disposed between the pair of left and right rear frames (17) in the figures above as explained in para:
“[0038] Further, a sub-battery 40 that can supply electric power to the electric motor 29, instead of the main battery 30, is disposed in a second space S2 surrounded by the main frame 14 and the seat rails 18 and positioned under the occupant seat 28 such that it can be drawn out of the second space S2 with the occupant seat 28 rotated forward, as shown in FIG. 5, and the sub-battery 40 is surrounded by the seat support frame 19. Thus, the electric motor 29, unlike the first space S1, is disposed behind the first space S1 and positioned at the rear end portion of the swing arm 23, such that it is disposed at a different position from the second space S2.”, 

wherein the pair of left and right rear frames (17) include a pair of left and right first rear frames (17a) extending upward from a lower portion of the vehicle (1) as explained in para:
“[0028] The rear frames 17 each have inclined portions 17a extending upward and rearward from the rear end portion of the main frame 14 and horizontal portions 17b extending horizontally rearward from the rear ends of the inclined portions 17a, which are integrally formed, and the rear portions of the horizontal portions 17b are connected to each other. Further, the rear ends of the seat rails 18 are connected to the rear upper portions of the inclined portions 17a of the rear frames 17.”, and 

a pair of left and right second rear frames (17b) extending rearward from upper end portions of the pair of left and right first rear frames (17a) in figures 1, 2 and 5 and para [0028] above, 
the battery arrangement structure (S2) further includes a pair of left and right rear extension portions (16) extending downward from lower sides of the pair of left and right first rear frames (17) as explained in para [0027] above “a pivot frame 16 connected to the rear end portion of the main frame 14 and extending downward,”, and 
an accommodating section (S2) disposed between the pair of left and right first rear frames (17), 
a power unit-supporting portion (23) which swingably supports a power unit (29) is provided at rear portions of the pair of left and right rear extension portions (16), 
and the battery (40) is disposed between the pair of left and right FIRST rear frames (17a) and above the power unit-supporting portion (29) as shown in the figures above as disclosed in claims:
1. A saddle-ride electric vehicle comprising: a head pipe steerably supporting a front fork with a front wheel journaled to a lower end portion and a steering handlebar; a main frame extending downward and rearward from the head pipe; and an electric motor generating power for rotatively driving a rear wheel, wherein a main battery supplying electric power to the electric motor is disposed in a first space (S1) that is surrounded by a down frame connected to the head pipe or a front end portion of the main frame and extending downward, a pivot frame connected to a rear end portion of the main frame and extending downward, and the main frame; a sub-battery that can supply electric power to the electric motor instead of the main battery is disposed in a second space (S2) that is surrounded by a seat rail connected to a rear portion of the main frame to support an occupant seat and the main frame; and the electric motor is disposed at a position different from the first and second spaces (S1 and S2).

2. The saddle-ride electric vehicle according to claim 1, wherein a front end portion of a swing arm with the rear wheel journaled to a rear end portion is connected swingably up/down to the pivot frame, and the electric motor is disposed, with the rotational axis arranged coaxially with the rear wheel, at a rear end portion of the swing arm.

3. The saddle-ride electric vehicle according to claim 1, wherein a plurality of cells for a main battery, which is combined with each other to form the main battery, is aligningly arranged in a main battery box having an upper surface substantially corresponding to the main frame and disposed in the first space (S1), corresponding to a shape of the main battery box; and a plurality of cells for a sub-battery, which is combined with each other to form the sub-battery, is aligningly arranged in a sub-battery box formed to correspond to the second space and disposed in the second space, corresponding to a shape of the sub-battery box.“.  

Sasage does not appear to expressly disclose the battery arrangement structure (S2) further includes a pair of left and right rear extension portions (16) extending rearward from lower sides of the pair of left and right first rear frames (17),
and the battery (40) is disposed between the pair of left and right second rear frames (17b) as shown in the figures above.  

HIWATASHI teaches to one of ordinary skill in the art many of the claim limitations above including the limitations Sasage does not in the figures below:

    PNG
    media_image4.png
    612
    807
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    603
    715
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    524
    564
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    612
    735
    media_image7.png
    Greyscale

And associated descriptive text wherein a battery arrangement structure as shown in figures 2, 3 and 8 above includes a pair of left and right rear extension portions (55 and 23) extending rearward from lower sides (generally indicated by item 34) of a pair of left and right first rear frames (33a) as explained in paras:
“[0049] A side stand bracket 53 is provided on the left side lower frame 32, and a foldable side stand 54 (FIG. 1) is attached to the side stand bracket 53. Further, a power unit connection portion 55 to which the power unit 16 is connected is provided on a rear face of a front portion of the rear frames 33, 33. 

[0050] As shown in FIG. 1, the power unit 16 has an engine 21 at a front portion thereof, and a power transmission mechanism 22 connected to a rear portion of the engine 21 for driving the rear wheel 17, and is connected for rocking motion to the power unit connection portion 55 through a link 23 connected to a front portion thereof. The power unit 16 can be a unit swing engine which extends rearwardly below the rear frames 33 and which supports the rear wheel 17 for rotation. The unit can also function as a swing arm for supporting the rear wheel 17 for rotation. 

[0058] As shown in FIG. 1, the left and right rear frames 33 extend, as viewed in side elevation, radically rearwardly upwards from the center cross pipe 34 to the proximity of the cross pipe 36, is bent in the proximity of the cross pipe 36 and extends at a moderate inclination angle, and is bent again and extends in a substantially horizontal direction until it comes to an end thereof. The distance between the left and right rear frames 33 is substantially uniform within a range from the center cross pipe 34 to a first bent portion 33A past the cross pipe 36 and gradually decreases to a second bent portion 33B as they are bent to the inner side in the widthwise direction at the first bent portion 33A, and then is kept uniform with the reduced dimension while the rear frames 33 extend from the second bent portion 33B to the rear end.”,

and a battery (70) is disposed between a pair of left and right second rear frames (33b) as shown in the figures above and explained in paras:
“[0058] As shown in FIG. 1, the left and right rear frames 33 extend, as viewed in side elevation, radically rearwardly upwards from the center cross pipe 34 to the proximity of the cross pipe 36, is bent in the proximity of the cross pipe 36 and extends at a moderate inclination angle, and is bent again and extends in a substantially horizontal direction until it comes to an end thereof. The distance between the left and right rear frames 33 is substantially uniform within a range from the center cross pipe 34 to a first bent portion 33A past the cross pipe 36 and gradually decreases to a second bent portion 33B as they are bent to the inner side in the widthwise direction at the first bent portion 33A, and then is kept uniform with the reduced dimension while the rear frames 33 extend from the second bent portion 33B to the rear end.

[0069] The sub box 69 is a box-shaped case body and accommodates a battery 70. After the battery 70 is accommodated into the inside of the sub box 69, it is positioned by the maintenance lid 67. As shown in FIGS. 5 and 7, the sub box 69 is fitted between rear end portions of the left and right rear frames 33 and positioned below an upper connection plate 35B of the rear cross frame 35 and forwardly of a rear connection plate 35C of the rear cross frame 35. Consequently, a dead space below the rear cross frame 35 can be utilized. The sub box 69 overlaps with the rear frames 33 as viewed in side elevation. Consequently, the battery 70 can be protected by the rear frames 33.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here substituting the equivalent techniques of Hiwatashi with regard to  battery location and swingarm attachment for those in Sasage would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here Hiwatashi is considered BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned which is considered as “utilizing” the “dead space” below the rear cross frame 35 as taught in para [0069] above and attaching a swingarm to a motorcycle.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of modifying the invention of Sasage to include a variation where the battery compartment is expanded into the area between subframes 17b so that “ a dead space below the rear cross frame 35 can be utilized” and the swingarm is attached via rearward extensions as taught to be obvious by at least the combination of Hiwatashi with the teachings of Sasage para:
“[0128] The invention being thus described, it will be obvious that the same may be varied in many ways. Such variations are not to be regarded as a departure from the spirit and scope of the invention, and all such modifications as would be obvious to one skilled in the art are intended to be included within the scope of the following claims.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the batteries and swingarm of Sasage would include the teachings of HIWATASHI and as such the batteries of Sasage would be expanded to include the “dead space” area under “load carrying platform 25” in Fig. 1 above as shown in the modification of Fig. 1 below wherein the black area indicates the obvious expansion of S2 Sub-battery box to include ALL the dead space underneath BOTH the SEAT AND “load carrying platform 25”.

    PNG
    media_image8.png
    603
    956
    media_image8.png
    Greyscale

Such a modification would provide for the addition of more batteries and the ability to travel longer distances as is known in the art.
Further, attaching the swingarm as taught by Hiwatashi is known in the art as an equivalent technique of attaching a swingarm and as such is obvious. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of HIWATASHI to and modify the prior art of Sasage as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Sasage and Hiwatashi teach the invention as claimed above, if Applicant is of the opinion that the rearrangement of the parts of Sasage is not as obvious as explained above then resort may be had to the teachings of the MPEP below:
“IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
 
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

As is here, Sasage already preempts the obviousness of rearranging the parts to include variations and the MPEP teaches changing the size, proportion and shape of the battery compartment and rearranging the parts of Sasage would be an obvious matter of design choice because the “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” and as is here the sub battery box is capable of being scaled up.  
Further “a device having the claimed relative dimensions (of the battery compartment) would not perform differently than the prior art device”.  
Further still the configuration of the claimed battery arrangement structure would be “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence” and the Examiner has provided persuasive evidence that the references expressly teach using ALL of the “dead space” of a motorcycle. 
Finally Claims “to the battery arrangement structure” which read on the prior art except with regard to the position of the “battery arrangement structure” would be held unpatentable because shifting the position of the “battery arrangement structure” would not have modified the operation of the device.); and as such (the particular placement of the “battery arrangement structure” would be held to be an obvious matter of design choice
Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage and Hiwatashi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
Regarding claim 2 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitations the battery arrangement structure according to Claim 1, wherein the pair of left and right rear frames (17) further include a pair of left and right third rear frames (19) extending rearward (19a) from vertically intermediate portions of the pair of left and right first rear frames 19 and 19b,
the pair of left and right second rear frames (17) overlap an upper portion of the accommodating section (S2) and an upper portion of the battery (40) in a side view, 
and the pair of left and right third rear frames (19b and c) overlap a vertically intermediate portion of the accommodating section (S2) and a vertically intermediate portion of the battery (70) in a side view as shown in the figures above and explained in Sasage para:
“[0030] An occupant seat 28 is disposed ahead of the load-carrying platform 25 and supported to the seat rails 18 through a seat support frame 19, such that, as shown in FIG. 5, the occupant seat 28 is supported rotatably forward by the seat support frame 19. Thus, the seat support frame 19 has a horizontal seat support portion 19a supporting the occupant seat 28, a front leg 19b extending downward from the front portion of the seat support portion 19a, and a rear leg 19c extending downward from the rear portion of the seat support portion 19a, in which the lower end of the front leg 19b is fixed to the front portions of the seat rails 18 and the lower end of the rear leg 19c is fixed to the rear portion of the inclined portions 17a of the rear frames 17”.  


While it is considered that the combination of Sasage teaches the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly disclose the exact arrangement of the various components then resort should be had to the teachings of the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein per the MPEP it would have been obvious to change the size, proportions, shape and rearrange the parts of the combination of Sasage and Hiwatashi to utilize ALL “dead space” for extra battery storage for extra distance or more power as is known in the art.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage and Hiwatashi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, further comprising a pair of left and right battery-supporting portions (18) extending rearward from lower portions of the pair of left and right first rear frames (17a), 
wherein the pair of left and right battery-supporting portions (18) are disposed below the accommodating section (S2) and the battery (40) as shown in Sasage Fig. 3 above.  

While it is considered that the combination of Sasage teaches the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly disclose the exact arrangement of the various components then resort should be had to the teachings of the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein per the MPEP it would have been obvious to change the size, proportions, shape and rearrange the parts of the combination of Sasage and Hiwatashi to utilize ALL “dead space” for extra battery storage for extra distance or more power as is known in the art.   As shown in Sasage Figure 3, there is plenty of “dead space” to expand the battery compartment.
Further, per the MPEP:
“B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).“

As is here, the mere duplication of the number of “supporting portions” has no patentable significance BECAUSE NO new and unexpected result is produced.  Indeed, the addition of “extra” supporting portions does just that, provides “extra support” for the additional weight that would be added to the motorcycle with the addition of extra batteries to fill the “dead space”.  Accordingly, one of ordinary skill in the art would be motivated to “duplicate” the provide extra support to the motorcycle of Sasage for the express benefit of securely supporting the extra weight of additional batteries.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage and Hiwatashi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 4 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, wherein the Hiwatashi teaches a pair of left and right second rear frames (33b) include front extension portions (19a) extending forward from upper end portions of the pair of left and right first rear frames (33b), 
and the front extension portions (19a) overlap the vertically intermediate portion of the accommodating section in a side view in Figures 1 and 3 wherein it is understood that the rearrangement of parts would be obvious per the teachings of the MPEP.  

While it is considered that the combination of Sasage teaches the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly disclose the exact arrangement of the various components then resort should be had to the teachings of the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein per the MPEP it would have been obvious to change the size, proportions, shape and rearrange the parts of the combination of Sasage and Hiwatashi to utilize ALL “dead space” for extra battery storage for extra distance or more power as is known in the art.   As shown in Sasage Figure 3, there is plenty of “dead space” to expand the battery compartment.
Further, per the MPEP:
“B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).“

As is here, the mere duplication of the number of “extension portions” has no patentable significance BECAUSE NO new and unexpected result is produced.  Indeed, the addition of “extra” extension portions does just that, provides “extra extensions” for the additional space that would be added to the motorcycle with the addition of extra batteries to fill the “dead space”.  Accordingly, one of ordinary skill in the art would be motivated to “duplicate” the provide extra extensions to the motorcycle of Sasage for the express benefit of securely accommodating a larger battery compartments for extra and additional batteries.

While it is considered that the combination of Sasage teaches the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly disclose the exact arrangement of the various components then resort should be had to the teachings of the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein per the MPEP it would have been obvious to change the size, proportions, shape, duplicate and rearrange the parts of the combination of Sasage and Hiwatashi to utilize ALL “dead space” for extra battery storage for extra distance or more power as is known in the art.   As shown in Sasage Figure 3, there is plenty of “dead space” to expand the battery compartment.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage and Hiwatashi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 5 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, wherein the accommodating section (S2) and the battery (40) are obliquely disposed to be positioned further rearward as they go upward in a side view see Sasage Fig. 1 and 5 above.  

Regarding claim 6 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 5, wherein a lower rear end of the battery (40) is disposed above a lower rear end of the accommodating section (S2) in a side view, 
and an upper rear end of the battery is disposed below upper edges of the second rear frames (17B) in a side view see the modified Sasage Fig. 1 above and the teachings of Sasage and the MPEP with regard to the obviousness of the rearrangement of parts.  

Regarding claim 7 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 6, wherein an upper front end of the battery (40) is disposed below the upper edges of the second rear frames (17b) in a side view see the modified Sasage Fig. 1 above and the teachings of Sasage and the MPEP with regard to the obviousness of the rearrangement of parts.    

Regarding claim 8 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, wherein the pair of left and right first rear frames overlap a rear portion of the accommodating section from a lower portion to an upper portion of the accommodating section in a side view in AT LEAST the modified Sasage Fig. 1 above and the teachings of Sasage and the MPEP with regard to the obviousness of the rearrangement of parts.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hiwatashi and the MPEP to and modify the prior art combination of Sasage as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
   
Regarding claim 9 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, wherein a pivot shaft extending in a vehicle width direction is provided in the power unit-supporting portion (23) in Sasage para:
“[0045] Further, since the front end portion of the swing arm 23 with the rear wheel WR journaled to the rear end portion is connected swingably up/down to the pivot arm 16 and the electric motor 29 is disposed with the rotational axis arranged coaxially with the rear wheel WR at the rear end portion of the swing arm 23, it is possible to compactly dispose the electric motor 29 while ensuring an installation space for the main battery 30.”, 

And Hiwatashi para

“[0045] FIG. 2 is a perspective view of the vehicle body frame 11. The vehicle body frame 11 includes a head pipe 12, one main frame 30 extending from a rear face of the head pipe 12 in the rearward and downward direction. A front cross frame 31 connected to a lower portion of the main frame 30 extends in a vehicle widthwise direction. A pair of left and right lower frames 32, 32 extend from the left and right ends of the front cross frame 31 in a rearward direction. A center cross pipe 34 is provided at a rear portion of the lower frames 32 and 32 and connecting the pair of left and right lower frames 32, 32 to each other, and rear frames 33, 33 extending rearwardly upwards from the center cross pipe 34 to a vehicle rear portion.”

and the accommodating section (S2) and the battery (40) are disposed inward in the vehicle width direction from both ends of the pivot shaft in the figures of Sasage above in light of the teachings of Hiwatashi and the MPEP.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hiwatashi and the MPEP to and modify the prior art combination of Sasage as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, further comprising a second battery (40) positioned in front of the battery (40), 
wherein the accommodating section (S2) is a battery-accommodating section which accommodates the second battery (40) see the teachings of Sasage with regard to sub battery box appearing to have more than one battery inside.
Further, per the MPEP the duplication of the number of batteries would be prima facie obvious because Sasage is already teaching using more than one battery already and additional batteries would merely connote an obvious “variation”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

Adding batteries it considered equivalent techniques of providing additional power.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating the number of batteries in an electric motorcycle as taught by at least the combination of Sasage and the MPEP above to utilize the “dead space” of a motorcycle as taught by Hiwatashi.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motorcycle battery 40 of Sasage would have more than one battery as shown in Fig. 5 and as taught as a mere duplication of parts by the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 11 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Sasage, Hiwatashi and the MPEP teach the limitation the battery arrangement structure according to Claim 1, wherein the battery (42) and the second battery (42) are mobile batteries that are detachable from the vehicle see Sasage Figure 5 and modified Figure 1 above wherein it is understood that the battery compartment would be able to hold at least two batteries and that they would both be removeable as taught by all the batteries of Sasage already being detachable for charging by the owner as known in the art. 
	
	See also the teachings of the MPEP with regard to the obviousness of “duplicating” the number of batteries, especially in light of increasing the range and power of the motorcycle the more batteries there are. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Sasage as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20120247859 A1 to KAWAGUCHI; Atsushi et al. teaches, inter alia the obviousness of the rearrangement of an electric motorcycle with a main battery 18 located under the seat and between “Rear frames 341 and 34r extending upwardly and rearwardly” in for example the Figure below:

    PNG
    media_image9.png
    328
    479
    media_image9.png
    Greyscale

US 20150075888 A1 to DUNCAN; TERENCE et al. teaches, inter alia the obviousness of the rearrangement of a battery 12 to be located in another location between the frame of an electric motorcycle in for example the Figure below:

    PNG
    media_image10.png
    331
    395
    media_image10.png
    Greyscale

US 20150123611 A1 to Huang; Shih-Cheng teaches, inter alia the obviousness of the rearrangement of a removeable/detachable battery 101 to be located in another location 101 between the frame of an electric motorcycle in for example the Figure below:

    PNG
    media_image11.png
    374
    406
    media_image11.png
    Greyscale

US 20150344093 A1 to Inoue; Masafumi teaches, inter alia the obviousness of the rearrangement and duplication of frame supports of Sasage in for example the Figure below:

    PNG
    media_image12.png
    390
    453
    media_image12.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220715